El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
Nos corresponde interpretar por primera vez el Art. 30(g)(1) de la Ley Núm. 75 de 28 de mayo de 1980, según enmendada, 8 L.P.R.A. sec. 430(g), conocida como la Ley de Protección a Menores. Debemos determinar cuál es el grado de participación de los custodios de facto dentro de los procesos de privación a los padres biológicos de la pa-tria potestad y custodia de sus hijos menores de edad, mientras éstos se encuentran temporeramente bajo custo-dia en hogares sustitutos.
*625El 14 de noviembre de 1994 el Departamento de la Fa-milia (en adelante el Departamento) presentó una petición en la cual alegaba que cinco (5) de los hijos menores de la Sra. Cándida Soto estaban viviendo en condiciones inade-cuadas(2) al carecer de los recursos básicos para vivir. A saber, les faltaban enseres del hogar, ropa y artículos esco-lares, entre otros. A pesar de los esfuerzos desplegados por el Departamento para mejorar su condición, la situación de estos menores no había mejorado. El 15 de noviembre de 1994, el Tribunal Municipal de Caguas ordenó que los me-nores fueran puestos de inmediato bajo la custodia provisional del Departamento. Sin embargo, con el fin ulterior de devolver a los menores al seno del hogar, el Departa-mento implantó un plan de servicios. En consecuencia, to-dos los menores fueron ubicados en hogares de crianza bajo el cuidado de custodios de facto. Cónsono con el plan se presentó el primer informe de la Técnica de Servicios So-ciales asignada al caso y el 29 de marzo de 1995 se celebró en el Tribunal Superior(3) la vista de ratificación, en la cual se mantuvo la decisión de concederle al Departamento la custodia provisional de los menores. Según se desprende de informes posteriores, inicialmente no se obtuvo una res-puesta positiva al plan de servicios por parte de la señora Soto y del señor Ayala, debiéndose ello en gran medida a la crítica condición de pobreza en la cual vivían.
Así las cosas, el 8 de septiembre de 1995 —contando M.A.S. con apenas cuatro (4) meses de vida— se presentó *626una nueva petición por el Departamento. En ésta se ale-gaba que los padres biológicos de M.A.S. lo estaban alimen-tando con agua de azúcar, ya que no tenían dinero para comprarle leche y que la que le habían podido conseguir se les había dañado por falta de energía eléctrica.
Por orden de un juez municipal, M.A.S. fue removido del hogar de sus padres. Se le concedió provisionalmente la custodia al Departamento y se ubicó al menor en el hogar de la Sra. Alba Viguie Muñoz y el Sr. Charles R. Ruff. Estos suscribieron un acuerdo con el Departamento, en el que convinieron que actuarían como hogar sustituto.(4) En el ínterin se efectuaron varias vistas de revisión. El 19 de julio de 1996, los custodios de facto solicitaron intervenir en el pleito para que se le concediera la custodia legal del menor M.A.S. al Departamento o, en la alternativa, a ellos.
El 28 de agosto de 1996 se efectuó otra vista de revisión. En ésta, los padres biológicos del menor se opusieron a la solicitud de intervención de los custodios de facto verbal-mente y luego por escrito. Asimismo, el Departamento so-licitó que la vista siguiente fuera de privación de patria potestad ya que, aun cuando había transcurrido un lapso en exceso del año, los padres biológicos no habían cumplido con el plan de servicios.
Luego de varias posposiciones se señaló la vista de pri-vación de patria potestad para el 8 de septiembre de 1997.(5) Ese día, la juez de instancia manifestó que la vista *627se celebraría en cámara y denegó la intervención como par-tes de los custodios de facto.(6) Acogió la moción de desisti-miento y señaló otra vista de revisión para el 14 de enero de 1998. En ésta se reflejó que los padres biológicos conti-nuaban cumpliendo con el plan de servicios. Se señaló otra vista de revisión para el 18 de marzo de 1998.(7) En ella el Tribunal dispuso que se comenzara la entrega escalonada de la custodia física de los menores a sus padres biológicos. M.A.S. sería el primer niño devuelto al seno del hogar el 20 de marzo de 1998. Ante la objeción de los custodios de facto, se esperaría hasta el 24 de marzo de 1998. Se señaló, además, una nueva vista para el 8 de julio 1998.
La Sra. Alba Viguie Muñoz y el Sr. Charles R. Ruff —custodios de facto del menor M.A.S.— recurrieron al Tribunal de Circuito de Apelaciones para solicitar la revisión de la decisión emitida en la vista celebrada el 18 de marzo de 1998 por el Tribunal de Primera Instancia. Mediante Sentencia de 21 de mayo de 1998, archivada en autos su notificación el 29 mayo de 1998, el tribunal apelativo or-denó al Tribunal de Primera Instancia celebrar una nueva vista de revisión para concederle a los custodios de facto plena participación en ésta. Asimismo, ordenó que el caso le fuera reasignado a otro juez de instancia para la conti-nuación de los procedimientos y que, mientras tanto, el menor M.A.S. continuara bajo la custodia de los custodios de facto mientras concluía la vista ordenada.
Inconforme con dicha decisión, recurre ante nos el Pro-curador Especial de Relaciones de Familia, a través de la *628Oficina del Procurador General, y formula los señalamien-tos de error siguientes:
A. Erró el Tribunal de Circuito de Apelaciones al interpre-tar que el Artículo 30(g) de la Ley Núm. 75 del 28 de mayo de 1980, según enmendada, faculta a los padres de crianza a par-ticipar activamente en un caso en el que se debate la custodia del menor, presentando prueba testifical, documental y pericial.
B. Erró el Tribunal de Circuito de Apelaciones al ordenar que el caso sea reasignado a otro juez para la continuación de los procedimientos. Petición de certiorari, pág. 8.
Así también, los padres biológicos del menor M.A.S. re-curren ante nos mediante petición de certiorari. Por su parte, señalan la comisión de los errores siguientes:
Ultra vires incidió el Tribunal de Circuito de Apelaciones al revocar la entrega del menor M.A.S. a sus padres biológicos, sin vista, violando el debido proceso de ley.
Erró el Tribunal de Circuito al aplicar los criterios del mejor bienestar del menor esbozados en el caso de Marrero Reyes v. García Ramírez, 105 D.P.R. 90, al caso de autos.
Incidió el Tribunal de Circuito en su sentencia al dictaminar que el artículo 30(g) de la ley 75 del mayo [sic] de 1980, que autoriza la intervención de los padres de crianza en los proce-sos de custodia, patria potestad y adopción, les da el derecho a presentar prueba y confrontar la prueba del Estado sobre la rehabilitación de los padres biológicos. La interpretación de dicho artículo por el tribunal apelativo es inconstitucional y el artículo, en su aplicación, puede ser discriminatorio.
Erró el Tribunal Apelativo al dictaminar que el artículo 30(g) de la Ley 75 le confiere a los padres de crianza un derecho al debido proceso de ley.
Erró el tribunal de Circuito al destituir la Honorable Jueza del Tribunal de Instancia y reasignar el caso a otro juez.
Examinadas la petición de certiorari presentada por el Procurador General y la oposición a la petición de certio-rari presentada por los custodios de facto, expedimos man-damiento de certiorari el 30 de junio de 1998. El 5 de agosto de 1998 hicimos lo propio con la petición de certio-rari presentada por los padres biológicos. Ordenamos la consolidación de ambos recursos, acortando a diez (10) días *629los términos para la presentación de alegatos. Con el bene-ficio de la comparecencia oportuna de las partes estamos en posición de resolver.
I
De entrada conviene señalar que hemos establecido como parte de nuestra sana política judicial la doctrina de que sólo habremos de declarar la inconstitucionalidad de un estatuto cuando hacerlo resulte indispensable. Véanse: Hernández Agosto v. Betancourt, 118 D.P.R. 79 (1986); Molina v. C.R.U.V., 114 D.P.R. 295 (1983); P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199 (1981); P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980); Vives Vázquez v. Tribunal Superior, 101 D.P.R. 139 (1973); Mari Bras v. Alcaide, 100 D.P.R. 506 (1972); Pueblo ex reí. M.G.G., 99 D.P.R. 925 (1971); Suárez Sánchez v. Tribunal Superior, 92 D.P.R. 507 (1965); E.L.A. v. Aguayo, 80 D.P.R. 552 (1958); Walker v. Tribl. Contribuciones y Tesorero, 72 D.P.R. 698 (1951); Spanish Am. Tobacco Co. v. Buscaglia, 71 D.P.R. 991 (1950); Tesorero v. Tribl. Contribuciones y Kemper, 71 D.P.R. 298 (1950); Nitrate Agencies Co. v. Domenech, Tes., 44 D.P.R. 515 (1933); El Pueblo v. García & García, 22 D.P.R. 817 (1915). Entendemos, por ello, que podemos disponer del asunto ante nos sin entrar a considerar planteamientos de naturaleza constitucional.
Por estar íntimamente relacionados los errores señala-dos por las partes recurrentes los discutiremos en conjunto.
h-H HH h-H
La Ley Núm. 75 de 28 de mayo de 1980 (8 L.P.R.A. see. 401 et seq.), conocida como la Ley de Protección a Menores, fue aprobada en respuesta a la inquietud de los miembros de la Asamblea Legislativa ante la desgra-*630ciada realidad de muchos niños y niñas que eran y son objeto del abuso físico, sexual y emocional por parte de aquellos que vienen obligados moral y legalmente a pro-veerles la atención, el amor y los cuidados propios de las distintas etapas de su desarrollo. A tenor con el reconoci-miento de la lamentable existencia del maltrato fue que esta ley entró en vigor a fin de que pudiera convertirse en una herramienta útil para abordar y erradicar tan terrible problema. La Exposición de Motivos del estatuto en cues-tión nos señala lo siguiente:
Ante esta situación, el Estado Libre Asociado de Puerto Rico, en el ejercicio de su poder de “Parens Patrie” reconoce su res-ponsabilidad de velar por aquellos niños que son víctimas de maltrato o negligencia para evitar que éstos continúen su-friendo daño, una vez que se sospeche o conozca que son vícti-mas de las personas que tienen el deber sagrado de velar por ellos; de proveerles los servicios y la ayuda que sea necesaria para fortalecer la familia de donde éstos provienen haciendo del hogar uno seguro para los niños, y cuando esto no sea posible, ofrecerles cuidado fuera del hogar en un ambiente saludable, ya sea en forma provisional o permanente, dependiendo de las circunstancias de cada caso.(8)
El Art. 3 de la Ley Núm. 75, supra,(9) por su parte, declara que es política pública del Estado establecer que su más importante interés consiste en proteger y procurar el bienestar de nuestros menores. Incorpora como parte de esa misma política pública el reconocimiento de que son los padres los llamados a criar a sus hijos. Es decir, se reconoce la autonomía paterna como el vehículo idóneo para criar responsablemente a los hijos de esta tierra. Asimismo, incorpora como parte de esa misma política pública el objetivo de preservar la integridad familiar, fortaleciendo significativamente los lazos familiares. No obstante, establece también que cuando los menores son víctimas de abuso o negligencia se justifica la intervención del Estado a *631fin de evitar que el daño —que pueda ser causado— se torne irreparable. Es decir, se establece el mejor bienestar de los menores como la piedra angular de la política pública. (10)
La intervención estatal —cuando necesaria— se hace a través del Departamento(11) El Art. 5 de la Ley Núm. 75, supra,(12) le faculta, entre otras cosas, a adoptar aquellas reglas, normas o reglamentos necesarios a fin de que se pueda implantar efectivamente la política pública antes señalada. (13)
Cónsono con el principio de mantener la integridad familiar y de proveer para la rehabilitación de los *632padres biológicos, el Art. 27 de dicha ley(14) exige que los expedientes e informes relacionados con los casos de pro-tección al amparo de los incisos de este estatuto sean confidenciales. Con ello se busca proteger el derecho de in-timidad de los menores y sus padres o custodios. A renglón seguido, el Art. 28(15) dispone, en lo pertinente, que “[n]inguna persona, oficial, funcionario, empleado o agen-cia tendrá acceso a los expedientes a menos que sea para cumplir con los propósitos directamente relacionados con la administración de este Capítulo”. Aunque debemos des-tacar que dentro del mismo artículo, el legislador enumera las personas que, a modo de excepción y sólo con el fin ulterior previamente descrito, podrían tener acceso a este tipo de información confidencial, la premisa fundamental del artículo es limitar el acceso a los expedientes en este tipo de caso. Tanto así que se extendió tal limitación, in-cluso, a los miembros del tribunal. Por otro lado, el Art. 33,(16) en su parte pertinente, requiere que el juez evalúe en cámara los casos a la luz de las disposiciones de esta ley. A esos fines, sólo se permitirá la comparecencia de las par-tes con sus respectivos abogados, el juez, los funcionarios del tribunal y las personas que discrecionalmente el tribunal entienda que deben estar allí.
En Estados Unidos, el Congreso federal aprobó en 1980 la ley conocida como la Adoption Assistance and Child Welfare Act of 1980. (17) En Pueblo en interés menores R.P.S. et al., 134 D.P.R. 123 (1993), interpretando el alcance de sus disposiciones, concluimos que dicho estatuto aplicaba a Puerto Rico por disposición del Congreso.(18) Dijimos allí que esta medida surgió en respuesta a la triste *633situación de que una vez removidos los menores de sus hogares debido a actos de maltrato o negligencia, eran reubicados de tiempo en tiempo en diferentes hogares sustitutos. Esta práctica tenía varias consecuencias noci-vas: de un lado, no se rehabilitaban los lazos familiares, y del otro, se le causaba un daño irreparable al menor por no contar con la estabilidad necesaria para desarrollarse adecuadamente. Pueblo en interés menores R.P.S. et al., supra, pág. 136.
Reconocimos, también, como piedra angular de la ley federal aludida, el interés de mantener la integridad de los lazos familiares. A esos fines, la ley diseñó un plan de re-embolso a través del cual se le devolverían a los estados algunas de las partidas de dinero que invirtieran en la ad-ministración de los hogares sustitutos. Sin embargo, para ser acreedores a dichos beneficios la ley requería que las distintas jurisdicciones estatales cumplieran con ciertos requisitos. Entre ellos, que antes de ubicar a un menor en un hogar sustituto el Estado probara el hecho de haber realizado esfuerzos razonables para hacer posible el re-greso del menor al hogar biológico.(19)
En ocasión de interpretar tal disposición, el Tribunal Supremo federal reconoció que el lenguaje del concepto “es-fuerzos razonables” era mandatorio, siendo discrecional sólo la forma en que los estados habrían de implemen-tarlos.(20)
Posteriormente, el 19 de noviembre de 1997 el Congreso aprobó la Adoption and Safe Families Act of 1997.(21) Esta nueva legislación, mediante varias enmiendas importan-tes, reenfocó la política pública, según planteada en la Adoption Assistance and Child Welfare Act of 1980.
*634Responden éstas al interés que tiene el Estado de velar por que los años formativos de los menores sean lo más estables posible. Tal legislación parece responder, también, al hecho de que en ocasiones el término de tiempo a través del cual permanecen los menores removidos de sus hogares biológicos en hogares sustitutos, se extiende por períodos prolongados dejándolos en una especie de “limbo legal”.(22) Conscientes de ello al aprobar el estatuto, los legisladores acortaron los términos de los procedimientos, según establecidos en el pasado, facilitando así los procedimientos de adopción.
Son varios los cambios que introduce esta nueva legislación. Discutiremos sucintamente algunos de ellos.
Entre los más significativos, el reconocimiento categó-rico de que el mejor bienestar de los menores —su salud y seguridad— habrá de ser el principio más importante al cumplir con el requisito de “esfuerzos razonables”, según lo dispuesto en la ley.(23)
A esos efectos, el Congreso clarificó el requisito de “es-fuerzos razonables”. Dispuso, en primer lugar, que al cum-plir con este requisito, el Estado debía tener como norte el mejor bienestar del menor. A renglón seguido, mantuvo el requisito de que los estados realizaran esfuerzos razona-bles por reunificar a los padres biológicos con sus hijos —removidos de sus hogares y ubicados en hogares sustitu-tos, excepto cuando el padre o la madre haya sometido al menor a circunstancias agravadas— según definidas por los estados. El propio Congreso sugiere, sin pretender ser exhaustivo, el abandono, la tortura, el abuso crónico y abuso sexual como algunas de esas circunstancias.(24) Es *635decir, con el nuevo reenfoque, el Congreso mantiene el re-quisito de “esfuerzos razonables”, pero su cumplimiento debe ceder ante la ocurrencia de situaciones graves que tengan el efecto de atentar contra la salud y seguridad de los menores.
Por otro lado, algunas de las disposiciones de esta ley acortan los términos, proveyendo como corolario que los niños ubicados en hogares sustitutos por períodos prolon-gados de tiempo sean adoptados con mayor celeridad. En-tre los efectos más significativos de la ley se encuentra la reducción en el lapso de tiempo en el cual los menores pue-den estar en hogares sustitutos sin que se celebre la vista de permanencia (permanency hearing).(25) Así, pues, los dieciocho (18) meses que disponía la ley originalmente ahora estarían reducidos a doce (12).(26) Surge, también, el imperativo de que los estados inicien el proceso para fina-lizar los derechos- de los padres biológicos sobre aquellos de sus hijos que hayan estado ubicados en hogares sustitutos, quince (15) de los últimos veintidós (22) meses.(27)
Finalmente, se reconoce el derecho de los custodios de facto a ser notificados y escuchados en los procedimientos de revisión o vistas, cuando ellos están relacionadas con los niños ubicados bajo su cuidado. Sin embargo, el reconocimiento de estos derechos no debe interpretarse como que los custodios de facto se convierten en parte.(28)
*636Para una discusión más detallada de los efectos de la nueva legislación sobre las familias a las cuales les han sido removidos sus hijos por actos de negligencia, véase D. Duquette y otros, We Know Better Than We Do: A Policy Framework for Child Welfare Reform, 31 (Núm. 2) U. Mich. J.L. Ref. 93 (1997).
Nótese que aun con los cambios que la Adoption and Safe Families Act of 1997 incorpora, no se desvirtúa la esencia del requisito de que el Estado debe realizar esfuerzos razonables para devolverle a los padres biológicos el cuido y la custodia de los hijos que fueron removidos temporeramente del seno familiar. Exime al Estado del cumplimiento de tal requisito cuando circunstancias apremiantes así lo aconsejen. Ciertamente, su aplicación no es incompatible con lo dispuesto por nuestro legislador. Entendemos que ambos estatutos son armonizables.
Adviértase que dichas legislaciones, tanto la federal como la estatal, tienen como denominador común, además del mejor bienestar de los menores, el interés por fortalecer los vínculos familiares entre los padres biológicos y sus hijos. Teniendo el beneficio y la certeza de que existen estas leyes, con el ya descrito propósito fundamental, no podemos hacer la determinación de custodia únicamente a base de los criterios que establecimos en Marrero Reyes v. García Ramírez, 105 D.P.R. 90 (1976), sin tomar en consideración los principios recogidos tanto en la ley federal como en la estatal sobre la protección a menores. En Marrero Reyes v. García Ramírez, supra, tratábase de una pugna por la custodia de una menor entre la madre contra los abuelos maternos y el padre, a diferencia del caso de autos, en el que la controversia surge al amparo de la Ley Núm. 75, supra, según enmendada.(29)
*637Sin embargo, aunque se distinguen los hechos de aquel caso con los de autos, es propio que en aras de ejercer su discreción y como guías mínimas que le auxilien en la delicada tarea de decidir si irnos menores deben ser permanentemente removidos de la custodia de sus padres biológicos, los jueces de instancia pueden utilizar los criterios de Marrero Reyes v. García Ramírez, supra. Así también, podrán tomar en consideración factores adicionales como: el plan de servicios y si se ha cumplido de forma efectiva con él; cuál ha sido el rol de los custodios de facto; las relaciones entre el menor y sus padres biológicos; si existe un procedimiento paralelo en el cual los custodios de facto requieran adoptar al menor convenido, entre otros.
Por otra parte, desde su aprobación en 1980, la Ley Núm. 75, supra, ha sufrido varias enmiendas. Entre ellas están las dispuestas en la Ley Núm. 8 de 19 de enero de 1995. (30)
Además de enmendar los incisos (c), (e) y (f) del Art. 30 de la Ley Núm. 75, supra, la Ley Núm. 8, supra, incluyó un nuevo inciso, el (g).
El referido Art. 30, sin pretender ser exhaustivo, provee las alternativas que el tribunal considerará, una vez hecha la determinación de maltrato o negligencia. En su parte pertinente, dispone lo siguiente:
[e]l tribunal, una vez hecha la determinación de maltrato o negligencia, resolverá a base de los mejores intereses y bienes-tar del menor y podrá tomar sin que se entienda como una limitación, una o más de las siguientes determinaciones:
(a) Mantener al menor en su hogar natural con la supervisión protectora del Departamento y bajo las condiciones que el tribunal estime convenientes por un lapso de tiempo que, inicial-*638mente, no será mayor de tres (3) meses, prorrogables hasta un período máximo de seis (6) meses.
(b) Mantener a la persona o personas bajo supervisión pro-tectora sujetas a presentarse al tribunal en cualquier momento durante el período de supervisión protectora en caso que ocurra un daño al menor o exista riesgo sustancial de daño al menor.
(c) Privar a los padres o a la persona responsable del menor de la custodia en forma provisional, por un lapso de tiempo que inicialmente no será mayor de tres (3) meses, prorrogable hasta un término máximo de seis (6) meses, señalándole a los padres y al Departamento las medidas que deberán tomarse para que el menor pueda regresar a su hogar en el plazo más breve, de ser esto posible sin poner en riesgo al menor; o podrá tomar las providencias que sean necesarias para una determinación final sobre la custodia del menor.
(d) Otorgar la custodia legal del menor al Departamento. En todo caso de protección en que el Tribunal conceda la custodia legal del menor al Departamento, éste estará facultado para autorizar cualquier tratamiento médico y/o intervención qui-rúrgica que el menor necesite. Así como para autorizar la rea-lización de cualquier acto que sea para beneficio del menor como, por ejemplo, conceder permiso para que éste salga de Puerto Rico de vacaciones o permiso para participar en activi-dades deportivas y recreativas. En estos casos y antes de dar su autorización, el Departamento hará gestiones razonables para conseguir a los padres o tutores a los fines de que éstos autori-cen el tratamiento o la actividad de que se trate, a menos que por circunstancias especiales la demora en conseguir a los padres o la negativa injustificada de éstos resulte en detrimento del menor. Cuando la custodia legal le fuere otorgada al Depar-tamento, la custodia de facto podrá recaer en la persona que el Departamento a tales efectos designe. El custodio de facto ten-drá, respecto del menor de que se trate, los siguientes derechos y obligaciones:
(1) Mantener la custodia física del menor.
(2) Proteger, educar y disciplinar al menor.
(3) Proveer alimento, ropa, albergue, educación acadé-mica, recreación y el cuidado médico rutinario requerido por el menor.
(4) Autorizar cualquier tratamiento médico de emergen-cia, incluyendo cualquier intervención quirúrgica que no ad-mita la demora que conlleva el conseguir la correspondiente autorización de los padres o del Secretario del Departamento.
(e) Otorgar la custodia del menor a un familiar o a otra persona que el tribunal estime conveniente. Cuando se trate de *639una persona jurídica, ésta deberá poseer una licencia del De-partamento para estos fines.
(f) Cualquier otra determinación necesaria para la protección de los mejores intereses del menor incluyendo la privación de la patria potestad a ambos padres conjuntamente, por separado, o a uno sólo en aquellos casos en que se pruebe una de las cau-sales de la sec. 634a del Título 31 o esté presente una de las circunstancias descritas en la sec. 634b del mismo título.
(g) (bis) Cualquier persona a quien se le encomiende, por el tribunal o el Departamento, la custodia de facto de un menor podrá comparecer y presentar su posición y alegaciones, en cual-quier caso en que se ventile la patria potestad, custodia o adop-ción del menor a su cargo. (Énfasis suplido.) 8 L.P.R.A. see. 430.
De entrada debemos recordar el principio establecido en nuestra jurisdicción de que cuando “la ley es clara y libre de toda ambigüedad no debemos menospreciar su letra con el pretexto de cumplir su espíritu”. Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14; Román v. Superintendente de la Policía, 93 D.P.R. 685, 686 (1966).
Una lectura del inciso (g) nos revela el propósito del legislador de facultar a los jueces de los tribunales de instancia a permitir la comparecencia de los custodios de facto cuando éstos lo soliciten.
Así también, el Informe de la Comisión de lo Jurídico del Senado sobre el P. de la C. 1607 de 8 de mayo de 1980, 8va Asamblea Legislativa, 4ta Sesión Ordinaria, nos ilus-tra, sobre el particular. En éste se avala la inclusión del inciso (g) del Art. 30 de la Ley Núm. 75, supra. Entendían los miembros de la Comisión que dicha enmienda legiti-maba activamente la participación de los custodios de facto —fueran personas naturales o jurídicas— en los procedi-mientos de privación de patria potestad, y de custodia y adopción. Fundamentalmente porque son ellas las perso-nas que en ocasiones proveen para la rehabilitación de ni-ños que en el pasado fueron abusados, maltratados o abandonados.
No obstante, del mismo informe surge la preocupación *640de que las enmiendas entonces propuestas a la Ley de Pro-tección a Menores debían conformarse a los postulados de la ley federal y de la ley estatal.(31)
Los custodios de facto tienen derecho a presentar su posición y alegaciones sobre la patria potestad y custodia de los menores, o sobre la adopción si éste fuese el caso pendiente. No obstante, el tribunal de instancia no está obligado a admitirlos como parte interventora en los procedimientos con todos los derechos que le asisten a una parte. En un procedimiento de privación de patria potestad y custodia como el de autos, las partes son el menor, representado por el Procurador de Relaciones de Familia, el Departamento de la Familia y los padres biológicos. Hay que recordar que en el caso de autos fue el Departamento el que recibió la custodia provisional del menor, mientras los padres biológicos cumplían con el plan de servicios y lograban su rehabilitación; el Departamento designó provisionalmente a los esposos Viguie Muñoz y Ruff como custodios de facto. Ello no los convierte en "partes” en el procedimiento.
Sin embargo, pudiera haber instancias en las cuales los custodios de facto hayan cuidado estos niños por espacios prolongados de tiempo o hayan sido medios instrumentales en la rehabilitación de menores física, sexual o mentalmente abusados, en cuyo caso le reconocemos al Tribunal de Primera Instancia la discreción para permitir la participación de los custodios de facto en una forma más activa. A esos fines el tribunal evaluará y determinará si éstos poseen información que de otro modo no pueda estar accesible al tribunal y que al no ser considerada pueda redundar en un fracaso de la justicia. A modo ilustrativo, podría ser información relacionada con el comportamiento del menor en el hogar sustituto; problemas de adaptación; *641problemas físicos y/o mentales, si alguno; la relación con sus padres biológicos; la forma de éstos relacionarse con aquél y aun cualquier otro elemento que ponga al tribunal en condiciones de hacer una determinación que contribuya al mejor bienestar del menor. Los jueces estarán aconseja-dos, siempre, en tan delicado análisis por el mejor bienes-tar de nuestros niños. No obstante, no fue esa la situación en el caso de autos.
Aun cuando los custodios de facto tienen derecho, si así lo solicitan, a presentar su posición y alegaciones, no pode-mos endosar la interpretación tan amplia y absoluta que hizo el Tribunal de Circuito de Apelaciones al interpretar el inciso (g) del Art. 30 de la Ley Núm. 75, supra. El foro apelativo no sólo le reconoció a los custodios de facto el derecho a participar en los procedimientos de custodia y patria potestad, sino que interpretó que esa participación sería como parte interventora. A esos efectos dispuso lo si-guiente:
En el caso de autos, los interventores alegaron una serie de irregularidades en los procedimientos y cuestionaron la rehabi-litación de los padres de M.A.S. No obstante, el Tribunal de Instancia no les permitió presentar prueba que sostuviera sus alegaciones ni confrontar la prueba del Estado sobre la alegada rehabilitación. Al así actuar, no sólo se puede estar poniendo en pehgro la seguridad del menor, sino que se violentó el derecho que tienen los interventores a un debido proceso de ley, en el ejercicio del derecho conferido por el citado Artículo 30(g) de la Ley 75. Sentencia del Tribunal de Circuito de Apelaciones, pág. 8.
Son varios los criterios que nos llevan a rechazar la in-terpretación hecha por el tribunal apelativo. En primer lu-gar, nuestra Ley de Protección a Menores y todo el anda-miaje teórico y práctico que se ha construido alrededor de ella, además de velar por el bienestar de los menores, pro-pende a la rehabilitación de los padres biológicos con el objetivo de que sean ellos los llamados a cuidar, velar, pro-teger y educar a sus hijos. En Santosky v. Kramer, 455 U.S. *642745, 753 (1982), el Tribunal Supremo federal, interpre-tando principios incorporados en la ley federal aplicable a Puerto Rico, según discutimos anteriormente, expresó lo siguiente:
... The absence of dispute reflected this Court’s historical recognition that freedom of personal choice in matters of family life is a fundamental liberty interest protected by the Fourteenth Amendment. (Citas omitidas.)
The fundamental liberty interest of natural parents in the care, custody, and management of their child does not evaporate simply because they have not been model parents or have lost temporary custody of their child to the State. Even when blood relationships are strained, parents retain a vital interest in preventing the irretrievable destruction of their family life....
Pertinente resulta también la decisión en Smith v. Organization of Foster Families, 431 U.S. 816 (1977). La con-troversia medular en este caso era determinar si los custo-dios de facto tenían un interés libertario, protegido por la Enmienda Décimocuarta de la Constitución federal, a mantener la integridad de su familia de crianza.
En un esfuerzo evidente por tratar de ponderar las par-ticularidades de este tipo de procedimientos, vis-á-vis los derechos y sentimientos de las partes implicadas, el Tribunal Supremo federal soslaya el planteamiento constitucio-nal y concluye que los procedimientos estatuidos por el es-tado de Nueva York para escuchar a los custodios de facto, cuando se remueven a los menores ubicados en los hogares sustitutos, eran adecuados para proteger cualquier tipo de interés propietario que aquéllos pudieran tener.
Antes de llegar a tal conclusión, el tribunal reitera, en-tre otras cosas, que:
But as we have already held, whatever liberty interest may be argued to exist in the foster family is significantly weaker in the case of removals preceding return to the natural parent, and the balance of due process interests must accordingly be different. Smith v. Organization of Foster Families, supra, pág. 853.
*643A la luz de esto, debemos puntualizar que aceptar la participación de los custodios de facto como partes interventoras en los casos de patria potestad y custodia al amparo de la Ley Núm. 75, supra, en la forma tan amplia y absoluta como lo autorizó el Tribunal de Circuito de Apelaciones en el caso de autos, troncharía el objetivo de nuestra ley y vulneraría el derecho constitucional que tienen los padres a criar a sus hijos aun cuando esos padres no tengan todas las herramientas, que otros que pretenden sustituirlos pudieran tener. Es en parte responsabilidad de todos contribuir a que los padres y las madres, que se hayan visto en la triste realidad de ser privados temporeramente de la custodia de sus hijos, puedan tener las herramientas mínimas para reeducarse y descargar efectivamente tan grande responsabilidad.
Además, acoger el razonamiento del tribunal apelativo daría al traste con la confidencialidad de los procedimien-tos, aparte de que constituiría una invasión adicional e in-justificada a la intimidad de los padres biológicos.
Aunque cierto es que el derecho a la intimidad de los padres biológicos cede en virtud del interés apremiante del Estado en preservar la integridad y salud física y mental de nuestros menores, no es menos cierto tampoco que tenemos que velar por que dicho interés apremiante no se convierta en el arma que hiera mortalmente la dignidad e intimidad de esos padres. Es decir, el Estado no puede ser más invasivo de lo necesario y razonable. Véanse: Santosky v. Kramer, supra; Mathews v. Eldridge, 424 U.S. 319 (1976); Griswold v. Connecticut, 381 U.S. 479 (1965). Nótese que a pesar de las enmiendas súfridas por la Ley Núm. 75, supra, el legislador mantuvo la integridad del principio de confidencialidad de los procedimientos al amparo de este estatuto.
No podemos olvidar que las partes en este caso son los padres biológicos y el Estado. Interpretar que los custodios de facto pueden intervenir en estos casos, tal como si fue-*644ran una parte indispensable, soslayaría los propósitos que guiaron la aprobación de las leyes en cuestión y convertiría las salas de nuestros tribunales en cuadriláteros de pelea entre los padres biológicos y los custodios de facto.
Finalmente, refrendar lo resuelto por el Tribunal de Cir-cuito de Apelaciones equivaldría a reconocer veladamente que los intereses de los menores no están adecuadamente representados en el caso. Nada más lejos de la verdad.
La naturaleza confidencial de los procedimientos no li-mita la participación del Procurador de Relaciones de Familia. Este funcionario del Estado es el defensor judicial de los menores en este tipo de procedimientos. Siendo ello así, se le ha impuesto el deber de ser instrumental en el proceso y facilitarle al tribunal la tarea de lograr el mejor bienestar del menor, por lo que el interés de éstos está adecuadamente representado y protegido.
Así, tampoco se limita la participación de los profesionales de la conducta humana, de los representantes legales del Departamento —agencia gubernamental encargada de implementar la citada Ley Núm. 75— y más aún del tribunal (árbitro imparcial de las controversias judiciales). Las determinaciones de nuestros jueces de instancia deben estar, y de ordinario así lo son, fundamentadas en la evidencia que se presente en la vista. Incluyendo entre otros: el testimonio de los padres biológicos, el testimonio y los informes de los psicólogos, psiquiatras, técnicos de servicios sociales, trabajadores sociales, así como el testimonio y las alegaciones que ofrezcan los custodios de facto. Con esto queremos enfatizar que al momento de hacer una determinación de esta magnitud —si unos menores son removidos permanentemente de la custodia de sus padres biológicos— los tribunales de Puerto Rico actuarán inteligente y responsablemente a base de la totalidad de la prueba desfilada y de las circunstancias específicas de cada caso.
En síntesis, el Art. 30(g) de la Ley Núm. 75, su*645pra, requiere que el tribunal de instancia escuche la posi-ción y las alegaciones de los custodios de facto. Sin embargo, esa participación no confiere el derecho a intervenir formalmente como parte en los procedimientos con derecho a ofrecer prueba, a contrainterrogar testigos y rebatir la prueba de las partes en todos los procedimientos, según la Ley Núm. 75, supra.

TV

Nos resta decidir si actuó correctamente el Tribunal de Circuito de Apelaciones al reasignar el caso de autos a otro juez del Tribunal de Primera Instancia. Entendemos que no. Veamos.
El procedimiento de inhibición de los jueces está regulado por las Reglas 63.1, 63.2 y 63.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III.(32)
La Regla 63.1 de Procedimiento Civil, supra, establece que la inhibición o recusación de un juez puede ocurrir por iniciativa propia o a petición de alguna de las partes. De igual forma, dispone las instancias en las cuales los jueces se ven obligados a inhibirse; entre ellas: cuando el juez tenga algún interés en el resultado del caso o demuestre prejuicio o parcialidad hacia cualquiera de las partes; cuando exista parentesco de consanguinidad o afinidad en-tre el juez y cualquiera de las partes o sus representantes legales dentro del cuarto grado; por haber el juez fungido como abogado de cualquiera de las partes o sus abogados o haber actuado como fiscal en los mismos hechos que en ese momento dan base a la reclamación pendiente ante él; por existir entre el juez y las partes o sus abogados una amis-tad de tal naturaleza que pueda frustrarse la justicia del caso, o cualquiera otra situación que pueda contribuir a minar la fe y confianza que el pueblo tiene en nuestro sis-*646tema de justicia.(33) La petición de recusación se debe pre-sentar tan pronto la parte que la solicita adviene en cono-cimiento de los hechos que justifican tal proceder. Esta debe contener una relación de esos hechos y tiene que ser jurada.(34) Una vez presentada y notificada, se referirá a la consideración de otro juez.(35)
En Ayala v. Maryland Casualty Co., 47 D.P.R. 345, 355-356 (1934), establecimos hace ya décadas que la solicitud de inhibición de un juez debe hacerse en las eta-pas tempranas de los procedimientos y no cuando se solicita revisar sus méritos en la fase apelativa. Razonamos allí que permitir este tipo de planteamiento en una etapa tan avanzada del procedimiento, como ciertamente lo es la apelativa, tendría el efecto de colocar a la parte que lo so-*647licita en una posición privilegiada, ya que bien podría apro-vecharse en caso de que el fallo le beneficiara u objetarlo en caso de que le fuera desfavorable.
Recientemente, en Depto. de la Familia v. Shrivers Otero, 145 D.P.R. 351, 358 (1998), para delimitar las funciones y obligaciones del Tribunal de Circuito de Apelaciones dijimos:
Respecto al alcance de su función, es preciso señalar que el Tribunal de Circuito de Apelaciones tiene que determinar si el foro sentenciador fundamentó su decisión en una interpreta-ción correcta del derecho positivo y si condujo adecuadamente los procedimientos, de suerte que no se le haya causado perjui-cio a las partes. Además, debe determinar si el foro sentencia-dor llegó a conclusiones que están apoyadas en la evidencia presentada en el caso. No debe considerar una controversia que no fue presentada en el tribunal de instancia a menos que sea necesario para evitar una injusticia manifiesta.
En el caso de autos, sin mediar una solicitud de inhibi-ción, el Tribunal de Circuito de Apelaciones ordenó la cele-bración de una nueva vista ante un juez distinto. El foro apelativo, al elaborar la relación de hechos, justifica su proceder en la relación de hechos que, a su vez, elaboraron los custodios de facto al presentarles su solicitud de “certiorari”. Los custodios de facto alegaban que al mo-mento de considerar su intervención la juez de instancia la denegó por ser académica, toda vez que ya no iban a privar de la patria potestad a los padres biológicos. Resolvió ade-más que “así se lo dictaban su conciencia y su corazón”.(36) Así las cosas, en la parte dispositiva de la sentencia el tribunal apelativo dispuso que “en vista de las expresiones realizadas por la sala recurrida, se ordenaba la reasigna-ción a otro juez para la continuación de los procedi-mientos”. (37)
*648El estudio de los autos nos revela que no existe una solicitud de inhibición ni las correlativas garantías que ofrece nuestro ordenamiento procesal para este tipo de situación. Asimismo, al evaluar la sentencia notamos que está huérfana de los fundamentos jurídicos que llevaron al foro apelativo a destituir de facto a un juez de primera instancia. Con su proceder el Tribunal de Circuito de Ape-laciones no sólo actuó ultra vires, sino que al despachar un asunto tan livianamente no nos puso en condiciones de evaluar su determinación apropiadamente.
Por ende, concluimos que erró el Tribunal de Circuito de Apelaciones al reasignarle el caso a otro juez de instancia sin que mediara una solicitud a esos efectos y sin que de los autos se justificara tal medida.
Por los fundamentos expuestos procede revocar la sen-tencia del Tribunal de Circuito de Apelaciones de 21 de mayo de 1998. Devolvemos la consideración de este asunto al Tribunal de Primera Instancia para que celebre una nueva vista, que podrá ser en cámara, a fin de escuchar la posición y las alegaciones de los custodios de facto de M.A.S., así como cualquier evidencia pertinente que someta el Procurador de Relaciones de Familia, el Departamento y los padres biológicos, a los fines de determinar lo que en derecho proceda sobre la patria potestad y custodia del me-nor M.A.S.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri disintió con una opinión escrita, a la cual se unieron el Juez Asociado Señor Negrón García y la Juez Asociada Señora Naveira de Rodón.

 8 L.P.R.A. sec. 430(g).


 Al momento de la petición la señora Soto vivía con el Sr. Luis Martínez, padre de los cinco (5) menores. Posteriormente, se separaron y la señora Soto comenzó una nueva relación sentimental con elSr. Manuel Ayala, de quien quedó embarazada. El 6 de mayo de 1995 nació el menor M.A.S., quien es el eje central de la controversia en este caso. Al señor Ayala el Departamento de la Familia (en adelante el Departa-mento) lo incluyó en el plan de servicios diseñado para este hogar.


 Caso Civil Núm. EMM94-0064.


 Véase el Convenio de Servicios a Prestar en un Hogar Sustituto o en un Hogar o Centro de Cuidado Diurno de 8 de septiembre de 1995. Apéndice, págs. 197-198. Entre las responsabilidades de los custodios de facto figuraba observar al menor y compartir información con el Departamento de la Servicios Sociales y los padres del menor cuando fuera recomendable. Se responsabilizaron, además, de atender y cuidar al menor hasta tanto el Departamento entendiera que era necesario. Específicamente, contiene una cláusula que dispone que la segunda parte, entiéndase los custodios de facto: “[r]econoce[n] que retendrá[n] a estas personas en su facilidad hasta que el Programa de Servicios a Familias con Niños del Departa-mento de Servicios Sociales así lo crea necesario”. Id., pág. 198.


 El 29 de agosto de 1997, días antes de la vista, el Departamento presentó una Moción de Desistimiento de Privación de Patria Potestad en la cual reconoció que la conducta de los padres biológicos estaba cambiando y que éstos estaban demostrando un interés genuino en recuperar la custodia de sus hijos, por lo que el Departamento *627retornó al plan original de regreso de M.A.S. al hogar biológico.


 Inconformes éstos con la determinación del tribunal sentenciador, recurrie-ron al Tribunal de Circuito de Apelaciones mediante una petición de certiorari, la cual fue desestimada a través de la Resolución de 7 de noviembre de 1997 y notifi-cado su archivo en autos el 17 de noviembre de 1998, por prematuro y por el craso incumplimiento con las disposiciones de su reglamento. Caso Núm. KLCE9701086.


 La minuta de esta vista fue transcrita el 25 de marzo de 1998. La resolución se dictó propiamente el 18 de marzo de 1998, aunque fue archivada en autos una copia de su notificación el 22 de abril de 1998.


 1980 Leyes de Puerto Rico 194-195.


 8 L.P.R.A. see. 403.


 Específicamente la Ley Núm. 8 de 19 de enero de 1995, enmendatoria de la Ley Núm. 75, supra, incorporó el postulado siguiente como parte de la referida polí-tica pública:
“Es, asimismo la política pública del Estado establecer, fuera de toda duda, que su interés preeminente es la protección y el bienestar del menor, y que, aún cuando el Estado tiene un deber de proveer servicios sociales de diverso tipo, para prevenir la remoción de los menores de sus hogares y de prestar servicios efectivos de reha-bilitación a los padres, nunca pueden ser utilizados estos legítimos propósitos, por ninguna agencia del Estado Libre Asociado de Puerto Rico, para poner en riesgo de maltrato, abandono o exponer a experiencias nocivas a su desarrollo físico, mental, emocional o moral a ningún menor.” Art. 3 de la Ley Núm. 75, supra, 8 L.P.R.A. see. 403.


 8 L.P.R.A. sec. 404a.


 8 L.P.R.A. see. 405.


 Hace ya varias décadas, el Departamento adoptó un Manual de Normas y Procedimientos para el Servicio de Hogares Sustitutos para Menores con el propósito de regular el funcionamiento de los mismos. Se dispuso que serían éstos los lugares a donde habrían de dirigirse los menores removidos del seno de sus hogares biológi-cos, mientras las agencias concernidas hacen los esfuerzos necesarios para rehabili-tar a los padres biológicos de los menores en cuestión. Todo ello en virtud de un contrato entre el Departamento y los dueños o administradores de los hogares sustitutos. Estos hogares sustitutos vienen a hacer las veces de los hogares de los menores. Los miembros de ese hogar sustituto están obligados a ofrecerle a los me-nores allí ubicados todos los cuidados y las atenciones, tal como si fueran hijos e hijas propios del hogar. No podemos, sin embargo, perder de perspectiva el carácter provisional de este tipo de recurso y de que, en atención a ese mismo carácter temporero, surge la obligación tanto del Estado como de los padres —tanto sustitutos como biológicos— de conservar los vínculos de los menores con estos últimos. En síntesis, este manual y el procedimiento en él instituido, no hizo sino recoger los axiomas principales de la Ley para la Protección a Menores; a saber, preservar el bienestar, de los menores, proveer para la rehabilitación de los padres biológicos y elaborar el plan de permanencia del menor procurando el eventual regreso de los niños ubicados en hogares sustitutos al hogar de sus padres. Véanse: Pueblo en interés menores R.P.S. et al., 134 D.P.R. 123 (1993); Hidalgo v. Depto. Servicios Sociales, 129 D.P.R. 605 (1991).


 8 L.P.R.A. see. 427.


 8 L.P.R.A. seo. 428.


 8 L.P.R.A. see. 433.


 Ley Pública Núm. 96-272 de 17 de junio de 1980 (42 U.S.C. sees. 620-628 y 670-676).


 42 U.S.C. sec. 671(a)(8).


 42 U.S.C. sec. 671(a)(3)( 15); Pueblo en interés menores R.P.S. et al., supra.


 Sue Suter v. Artist M., 503 U.S. 347 (1992). Véase Pueblo en interés menores R.P.S. et al., supra.


 Adoption and Safe Families Act of 1997, Pub.L. No. 105-89, 105th Cong., 1st Sess., 1997 (No. 2) U.S. Code Cong. & Admin. News 111 Stat. 2115.


 K.A. Bailie, The Other “Neglected," Parties in Child Protective Proceedings: Parents in Poverty and the Role of the Lawyers Who Represent Them, 66 (Núm. 6) Fordham L.R. 2291-2292 (1998).


 Sec. 101(a)(A), Adoption and Safe Families Act of 1997, 111 Stat. 2116.


 Sec. 101(a)(D)(i), Adoption and Safe Families Act of 1997, supra, 111 Stat. 2116.


 La permanency hearing forma parte de las vistas de revisión y representa la fecha límite para decidir finalmente el curso de acción a seguirse en el caso. Véase D. Duquette y otros, We Know Better Than We Do: A Policy Framework for Child Welfare Reform, 31 (Núm. 2) U. Mich. J.L. Ref. 93 (1997).


 Sec. 302(2), Adoption and Safe Families Act of 1997, supra, 111 Stat. 2128.


 Sec. 103(a)(3)(E), Adoption and Safe Families Act of 1997, supra, 111 Stat. 2118.


 En palabras de la propia ley, se dispone que:
“... the foster parents (if any) of a child and any preadoptive parent or relative providing care for the child are provided with notice of, and an opportunity to be heard in, any review or hearing to he held with respect to the child, except that this subparagraph shall not be construed to require that any foster parent, preadoptive parent, or relative providing care for the child be made a party to such a review or hearing solely on the basis of such notice and opportunity to be heard.” Sec. 104, *636Adoption and Safe Families Act of 1997, supra, 111 Stat. 2120.


 gn ese caso tuvimos ocasión de establecer una serie de criterios —sin ser exhaustivos— que deben evaluarse por el tribunal de instancia al adjudicar la cus-todia de un menor. Entre ellos están “la preferencia del menor, su sexo, edad y salud *637mental y física; el cariño que puede brindársele por las partes en controversia; la habilidad de las partes para satisfacer debidamente las necesidades afectivas, mo-rales y económicas del menor; el grado de ajuste del menor al hogar, la escuela, y la comunidad en que vive; la interrelación del menor con las partes, sus hermanos y otros miembros de la familia; y la salud psíquica de todas las partes”. (Citas omitidas.) Marrero Reyes v. García Ramírez, 105 D.P.R. 90, 105 (1976).


 1995 Leyes de Puerto Rico 46-59.


 Véase el Informe de la Comisión de lo Jurídico sobre el P. de la C. 1607 de 8 de mayo de 1980, 8va Asamblea Legislativa, 4ta Sesión Ordinaria, págs. 15-16.


 32 L.P.R.A. Ap. Ill, Rs. 63.1, 63.2 y 63.3.


 por su parte> el Canon XII del Código de Ética Judicial, 4 L.P.R.A. Ap. IV-A, dispone lo siguiente:
“El juez no debe entender en procedimiento judicial alguno en que la ley le prohíba actuar, incluyendo, pero sin limitarse a cualesquiera de los casos siguientes:
“(a) Por tener prejuicio o parcialidad hacia cualesquiera de las personas o abogados que intervengan en el pleito o por haber prejuzgado el caso.
“(b) Por estar directa o indirectamente interesado en el resultado del caso, “(c) Por haber sido abogado o asesor de cualesquiera de las partes o de sus abogados en la materia en controversia, o fiscal en una investigación o procedimiento criminal en el que los hechos fueron los mismos presentes en el caso ante su consideración.
“(d) Por haber presidido el juicio del mismo caso en un tribunal inferior o por haber actuado como magistrado a los fines de expedir la orden de arresto o citación para determinar causa probable en la vista preliminar de un procedimiento criminal.
“(e) Por existir parentesco de consanguinidad o afinidad dentro del cuarto grado con el acusado, con la víctima del delito, con el abogado defensor o el fiscal o con un miembro del jurado en un procedimiento criminal, o con cualesquiera de las partes o sus abogados en un procedimiento civil.
“(f) Por intervenir en el procedimiento ante él una persona natural que le haya facilitado o gestionado algún préstamo, o una persona jurídica que le haya facilitado o gestionado algún préstamo en el que no se hayan dispensado las garan-tías o condiciones usuales.
“(g) Por cualquier otra causa que pueda razonablemente arrojar dudas sobre su imparcialidad para adjudicar o que tienda a minar la confianza pública en el sistema de justicia.
“El juez deberá inhibirse tan pronto conozca de la causa de inhibición mediante resolución escrita en la que hará constar dicha causa, con notificación de la misma a todas las partes.”


 Regla 63.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 Regla 63.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 Véase el Apéndice de la petición de certiorari del Procurador de Relaciones de Familia, representado por el Procurador General, Caso Núm. CC-98-529, pág. 9.


 Sentencia del Tribunal de Circuito de Apelaciones, pág. 10.